Citation Nr: 1760787	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-37 738	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation higher than 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to an effective date prior to March 26, 2013 for the award of a 70 percent rating for PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 26, 2013.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which originally denied an evaluation in excess of 50 percent for PTSD.  In an August 2015 Statement of the Case (SOC) the RO granted an increased evaluation to 70 percent, effective July 30, 2014.  The Veteran appealed both the existing 70 percent disability evaluation, and the current assigned effective date for the same.  

There was likewise raised during pendency of the appeal an inextricably intertwined claim for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That benefit was granted effective from July 30, 2014.  The Veteran later appealed for an earlier effective date for a TDIU, as well.  

The Veteran was previously represented in this matter by a private attorney.  The attorney has since clarified in November 2017 that his firm no longer provides representation.  Correspondence from the attorney on May 9, 2017, informed VA that representation was no longer provided.  However, the Veteran was still represented by this attorney and his firm when the attorney withdrew the Veteran's appeals by correspondence dated May 8, 2017 (and received by VA on May 16, 2017).  The May 8, 2017 letter contained a statement from the Veteran authorizing the attorney to withdraw the claims, and was dated May 1, 2017.  Therefore, the subsequent withdrawal of representation does not act as a limitation upon the Veteran's right to withdrawal the appeal, through his then representative. 


FINDING OF FACT

On May 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


